Exhibit 10.134

Halo Technology Holdings
200 Railroad Avenue
Greenwich, CT 06830

October      , 2006

Vision Opportunity Master Fund, Ltd.
     

Re: HALO Technology Holdings, Inc. (the “Company”)

Gentlemen:

This letter sets forth our understanding and agreement concerning your
investment in 10% Subordinated Convertible Notes of the Company (the “Notes”)
and warrants (the "Warrants”) pursuant to the terms of the Subscription
Agreement between you and the Company, a copy of which is attached hereto as
Exhibit A (the “Subscription Agreement”).

The Notes and Warrants that you are purchasing pursuant to the Subscription
Agreement shall be (x) pursuant to the terms described on the Term Sheet
attached hereto as Exhibit B or (y) pursuant to any additional terms that may be
agreed to by you and the Company; it being expressly agreed to by the Company
that if the Company enters into an agreement with any other investors in its
current financing round with more favorable terms than those set forth on
Exhibit B attached hereto, the Notes and Warrants purchasable by you under the
Subscription Agreement shall be issued to you on such more favorable terms.

In consideration for entering into the Subscription Agreement and acting as lead
investor, in addition to the Notes and Warrants that you shall purchase pursuant
to the Subscription Agreement, the Company shall also issue to you warrants in
substantially the form of Exhibit C attached hereto exercisable for an aggregate
of 1,102,942 shares of Common Stock at an exercise price of $0.80 per share (the
“Additional Warrants”). The definition of “Warrants” in the Subscription
Agreement shall be deemed to include the Additional Warrants for all purposes of
this letter agreement and the Subscription Agreement, including, without
limitation, Section 7 (“Representations, Warranties and Covenants of the
Company”) and Section 11 (“Registration Rights”) of the Subscription Agreement.

The Company shall issue you the Additional Warrants upon your payment to the
Company of the purchase price under the Subscription Agreement to be made on the
date hereof.

For as long as you are a holder of at least 25% of the Notes or Warrants
purchased by you in connection with the Offering (as defined in the Subscription
Agreement) (or the shares of Common Stock issuable upon the conversion or
exercise thereof), you will have the right to nominate one director to the
Company’s board of directors. The Company shall recommend that its shareholders
approve such nomination at any shareholders’ meeting for the election of
directors or in connection with any written consent of shareholders of the
election of directors.

The Company covenants that it shall reduce its parent company overhead by a
minimum of 25% within six (6) months of the Closing. The Company shall deliver a
certificate signed by its chief financial officer certifying to such reduction
and providing detailed evidence thereof on or before the six (6) month
anniversary of the Closing.

The Company represents that it has entered into an agreement of sale for its
subsidiary Grupta Technologies, LLC and has received an initial deposit on the
purchase price in the amount of $500,000. The Company represents that such
transaction shall close on or before December 29, 2006, subject to the
fulfillment of the closing conditions, and the Company shall use at least
$5 million of the estimated $6 million in sale proceeds to reduce the amount of
its indebtedness to Fortress Credit Corp.

Other than Soma Partners, the Company has taken no action that would give rise
to any claim by any person for brokerage commissions, finder’s fees or similar
payments by you relating to the Subscription Agreement or the transactions
contemplated thereby. The Company shall pay any and all fees and expenses of
Soma Partners relating to your participation in this Offering.

This letter agreement shall be governed by, and construed in accordance with,
the laws of the State of New York. This letter agreement shall be binding upon
and shall inure to the benefit of the successors and permitted assigns of the
Investors.

This agreement cannot be modified except in writing.

Very truly yours,

HALO TECHNOLOGY HOLDINGS, INC.

By:
Name:
Title:


ACKNOWLEDGED AND AGREED:

VISION OPPORTUNITY MASTER FUND, LTD.

By:
Name:
Title:

